 

 

Case 6:20-cv-00005-JRH-CLR Document 12 Filed 07/31/20 Page 1of1

YP mts
us, UISTR 2iPy Mere 1p
a

IN THE UNITED STATES DISTRICT COURT FOR THE Augusta OMY
SOUTHERN DISTRICT OF GEORGIA

i

STATESBORO DIVISION 20 JUL 31 Pi 3:03
PUG
ERIC MILLER * ~
; SEER) ode
SO. DIST A
Plaintiff, * DIST. OF GA,
*
v. CV 620-005

*
CAPT. JAVAHEE JOHNSON, SGT. *
JESSICA HOWARD, SGT. MARCUS *
MIKELL, DR. E. COOPER, *
*
*

Defendants.
ORDER

Before the Court is Plaintiff Eric Miller’s Notice of
Voluntary Dismissal. (Doc. 11.) Because Defendants have neither
answered the complaint nor moved for summary judgment, dismissal
is proper under Federal Rule of Civil Procedure 41(a) (1) (A) (i).

IT IS THEREFORE ORDERED that this action is DISMISSED WITHOUT
PREJUDICE. The Clerk shall TERMINATE all deadlines and motions and
CLOSE this case. Each party shall bear their own costs and attorney’s

fees.

ORDER ENTERED at Augusta, Georgia this o/*"4 day o
2020.

 

 

 
